Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note Regarding 35 USC § 101
Claim 8 is directed to “a computer program product comprising a computer readable storage medium”. The Specification paragraph 0069 discloses the following

    PNG
    media_image1.png
    420
    588
    media_image1.png
    Greyscale

	As signals are explicitly excluded from consideration the claim is proper and no 101 rejection is required.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

First the Examiner acknowledges that the European Patent Office cited Payel Das et al. Toward a Neuro-inspired Creative Disorder (included in the IDS) as an X reference. The Examiner notes that this reference does not qualify as prior art because the published date of the reference is 04/23/2020 while the effective filing date of the application is before that date 03/12/2020. Thus the reference is not prior art and no rejection is warranted using the reference. 
The closest prior art of record is Yoon et al. US 2020/0320402 which discloses providing a deep learning neural network that uses encoders and decoders with to determine the novelty of inputs encoded into the neural network (see figure 1) 


    PNG
    media_image2.png
    782
    610
    media_image2.png
    Greyscale


	However Yoon nor any of the other prior art of record does not explicitly disclose evaluating decoder neurons and a corresponding activation pattern for the encoded image; select decoder neurons based on the evaluated activation pattern: selectively change an activation setting of the selected decoder neurons: and one or more novel data instances automatically generated from an original latent space of the selectively changed decoder neurons. 
	These limitations are present in claims 1, 8, and 15 are thus are allowable over the art of record. Claims 2-7, 9-14 and 16-20 are allowable at least due to their dependency on the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached 892 notice of references cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669